        Case 1:18-cr-00340-LGS Document 359 Filed 07/13/20 Page 1 of 1




                   GENNARO CARIGLIO JR., P.L.
                 8101 BISCAYNE BOULEVARD • PENTHOUSE 701 • MIAMI, FL 33138
                                     TEL (305) 899-0438
                                     FAX (305) 373-3832

                                       Application Granted. The change of plea hearing is hereby
07/13/2020
                                       referred to the Magistrate Judge on duty. The parties shall
Via ECF and Email                      promptly schedule a plea date and email the executed plea
The Honorable Lorna G. Schofield       agreement or Pimentel letter to Chambers.
United States District Court
Southern District of New York          Dated: July 13, 2020
40 Foley Square                        New York, New York
New York, New York 10007

Re:   United States v. Sohrab Sharma, et al. (18 Cr. 340)
      Sohrab “Sam” Sharma

Dear Judge Schofield:

        The defendant, Sohrab “Sam” Sharma ("Sharma"), and the government have
agreed on a disposition of this matter. For this reason, the parties respectfully request
that a change of plea hearing be scheduled on a day and time that is convenient to the
Court. Defendant will consent to appear at the hearing by video and/or phone conference
and will consent to appear before a Magistrate Judge for the change of plea. Mr. Sharma
will execute the necessary waivers prior to the change of plea hearing. Upon the Court's
acceptance of Sharma's entered plea, he will move to withdraw all of his pending pretrial
motions.

      Should you have any questions, do not hesitate to contact me.

                                                 Respectfully submitted,

                                                 /s/ Gennaro Cariglio Jr.
                                                 Gennaro Cariglio Jr.
                                                 Gennaro Cariglio Jr., P.L.
                                                 8101 Biscayne Boulevard, PH 701
                                                 Miami, Florida 33138
                                                 (305) 899-0438
                                                 Sobeachlaw@aol.com
                                                 Attorney for Sohrab “Sam” Sharma


CC: All counsel of record




                                             1
